Case: 19-60358     Document: 00515574481         Page: 1     Date Filed: 09/22/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit
                                  No. 19-60358
                                Summary Calendar
                                                                        FILED
                                                               September 22, 2020
                                                                   Lyle W. Cayce
   Candelaria Hernandez,                                                Clerk

                                                                         Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A089 529 944


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Candelaria Hernandez, a native and citizen of Mexico, petitions this
   court for review of an order of the Board of Immigration Appeals (BIA) that
   denied her motion to reopen after concluding that she had not shown she
   pursued her rights with due diligence and thus was not entitled to equitable


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60358      Document: 00515574481           Page: 2   Date Filed: 09/22/2020




                                     No. 19-60358


   tolling of the period to file her motion to reopen. She argues that the BIA
   erred by not considering whether she had shown extraordinary
   circumstances to warrant equitable tolling and by alternately concluding that
   her failure to file a new application for relief also warranted denying her
   motion.
          A motion to reopen an order of removal must be filed within 90 days
   of entry of the order, but this time period is subject to equitable tolling.
   8 U.S.C. § 1229a(c)(7)(C)(i); Lugo-Resendez v. Lynch, 831 F.3d 337, 343-44
   (5th Cir. 2016). Equitable tolling is warranted when one establishes both that
   she has diligently pursued her rights and that extraordinary circumstances
   prevented timely filing. Id. at 344 (internal quotation marks and citation
   omitted).
          Motions to reopen are highly disfavored, and one who brings such a
   motion has a heavy burden. Ojeda-Calderon v. Holder, 726 F.3d 669, 672 (5th
   Cir. 2013). This court reviews an immigration court’s denial of a motion to
   reopen removal proceedings “under a highly deferential abuse-of-discretion
   standard.”    Id. (internal quotation marks and citation omitted).         This
   standard dictates that the BIA’s denial of the motion to reopen be upheld
   unless it is “capricious, racially invidious, utterly without foundation in the
   evidence, or otherwise so irrational that it is arbitrary rather than the result
   of any perceptible rational approach.” Id. (internal quotation marks and
   citation omitted).
          Hernandez has not met this stringent standard. Our review shows no
   abuse of discretion in connection with the BIA’s determination that she had
   not established due diligence and its concomitant denial of her motion to
   reopen. See id. Because she shows no abuse of discretion in connection with
   the BIA’s diligence determination, we need not consider her remaining




                                          2
Case: 19-60358    Document: 00515574481         Page: 3   Date Filed: 09/22/2020




                                 No. 19-60358


   arguments. See Flores-Moreno v. Barr, __ F.3d __, 2020WL4931651, 2
   (5th Cir. Aug. 24, 2020). The petition for review is DENIED.




                                      3